NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2275-17T1

TARAS SHAFRON,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
PUBLIC EMPLOYEES'
RETIREMENT SYSTEM,

     Respondent-Respondent.
__________________________

                    Argued April 10, 2019 – Decided April 26, 2019

                    Before Judges Reisner and Mawla.

                    On appeal from the Board of Trustees of the Public
                    Employees' Retirement System, Department of the
                    Treasury, PERS No. 2-XX-XXXXXXX.

                    Samuel J. Halpern argued the cause for appellant.

                    Christopher Robert Meyer, Deputy Attorney General,
                    argued the cause for respondent (Gurbir S. Grewal,
                    Attorney General, attorney; Melissa H. Raksa,
                    Assistant Attorney General, of counsel; Christopher
                    Robert Meyer, on the brief).
PER CURIAM

      Petitioner Taras Shafron appeals from a December 19, 2017 final decision

of the Public Employees' Retirement System Board of Trustees denying his

application for accidental disability retirement benefits. After reviewing the

record, we conclude that the Board's decision is supported by substantial

credible evidence and is consistent with the applicable law. R. 2:11-3(e)(1)(D).

We affirm for the reasons stated in the Board's decision. We add the following

comments.

      Shafron drove an emergency services truck for the Department of

Transportation (DOT). He arrived at the DOT parking lot about forty-five

minutes before his assigned shift, due to inclement weather. According to

Shafron's testimony, as he stepped out of his personal vehicle, he slipped and

fell on black ice. Shafron testified that after parking his vehicle, he intended to

walk over to his assigned service truck, which was parked a few feet away. He

planned to start the truck and check that he had supplies for the day, before

heading to the nearby DOT office to check in. However, he never reached either

the truck or the DOT office. Instead, as he exited his vehicle, putting one foot

on the running board and the other foot on the parking lot surface, he slipped

and fell on ice. Relying on Kasper v. Board of Trustees, Teachers' Pension and


                                                                           A-2275-17T1
                                        2
Annuity Fund, 164 N.J. 564 (2000), the Board reasoned that petitioner's injury

did not arise during and as a result of his regular or assigned duties.

      On this appeal, petitioner argues that he is entitled to accidental disability

benefits, because his workplace was his service truck, and the accident occurred

in the employee parking lot. We cannot agree. Unlike the employee in Kasper,

petitioner had not yet reached his workplace when he was injured. See Kasper,

164 N.J. at 588.

      After the Board rendered its decision, this court decided Mattia v. Board

of Trustees, Police & Firemen's Retirement System, 455 N.J. Super. 217 (App.

Div. 2018), which is on point here. In that case, a corrections officer parked his

personal vehicle in the employee parking lot, and fell while walking toward the

building where he worked. Id. at 219. We held that his injury did not qualify

him for accidental disability benefits, because it occurred while he was still

commuting to work and before he had begun performing his regular assigned

duties. Id. at 223-24. Petitioner's reliance on Bowser v. Board of Trustees,

Police & Firemen's Retirement System, 455 N.J. Super. 165 (App. Div. 2018),

is misplaced. Unlike Bowser, who went out to the employee parking lot during

her regular workday, in order to retrieve feminine hygiene supplies from her car,




                                                                            A-2275-17T1
                                         3
petitioner had not yet arrived at his assigned work station and had not started

working. Id. at 168-69.

      Affirmed.




                                                                       A-2275-17T1
                                      4